Exhibit 10.3

TaylorMorrison

December 28, 2012

Darrell Sherman

c/o TaylorMorrison Inc.

4900 N. Scottsdale Road, Suite 2000

Scottsdale, AZ 85251

 

  Re: Amendment to Employment Agreement

Dear Darrell:

This letter confirms your acceptance of a clarifying change to that certain
Employment Agreement, by and between you and Taylor Morrison Inc. (the
“Company”), dated as of February 1, 2011 (your “Employment Agreement”), which is
designed to avoid adverse tax consequences that could otherwise arise absent
this amendment.

Notwithstanding anything to the contrary in your Employment Agreement or
otherwise, the payment schedule for any severance due under your Employment
Agreement shall run from the date of your termination from employment; provided,
that: (i) the “Separation Agreement and Release of Claims” required to be signed
by you under your Employment Agreement in order to receive any severance
payments and benefits thereunder must, within 55 days following the date of
termination of employment be executed by you, delivered to the Company and
become irrevocable in accordance with its terms; (ii) no severance payment will
be made to you pursuant to your Employment Agreement until the first regular
payroll date following the date on which the condition described in clause
(i) is satisfied; and (iii) any severance payments that would have otherwise
been paid to you between the date of termination of employment and such payroll
date shall be paid to you on such payroll date.

All other terms and conditions of your Employment Agreement remain the same and
arc unaffected by this letter. Except as specifically provided herein, this
letter shall not constitute a waiver, amendment or modification of any term or
condition of your employment and the provisions of your Employment Agreement
shall remain in full force and effect.

Please indicate your acceptance of this amendment to your Employment Agreement
by signing and returning a copy of this letter, to Katy Owen, no later than
December 31, 2012.

 

Sincerely,

/s/ Sheryl Palmer

Sheryl Palmer President and Chief Executive Officer

 

Agreed to and Accepted by:

/s/ Darrell Sherman

Darrell Sherman

Date: 12-31-12



--------------------------------------------------------------------------------

TaylorMorrison

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made by and between the Executive and
the Company to be effective as of February 1, 2011 subject to the terms and
conditions herein.

 

1. Employee

Darrell Sherman (the “Executive”)

 

2. Employer

Taylor Morrison, Inc. (“the Company,” a term which for the purposes of this
Agreement includes Taylor Wimpey PLC and all affiliates or subsidiaries thereof)
with its principal place of business and corporate office located in Phoenix,
Arizona.

 

3. Terms of Employment

The Executive was first employed by the Company on June 15, 2009 and Executive
remains in the employ of the Company. This Agreement shall be deemed effective
as of February 1, 2011 and shall continue for Executive’s employment unless
Executive is terminated pursuant to Section 12 of this Agreement.

 

4. Position and Duties

The Executive is serving as Vice President and General Counsel and is
responsible for overseeing the management and operations for the Legal function
for North America and Executive shall continue to serve in such capacity under
the terms of this Agreement. Additionally, Executive will have the duties,
responsibilities and authority assigned by the President/CEO and/or Board of
Directors. The Executive currently reports to the President/CEO of Taylor
Morrison, Inc. The Executive shall carry out assigned duties in good faith and
in the best interests of the Company, consistent with the policies and business
strategies of the Company. Executive agrees to faithfully perform at all times
the duties assigned to Executive to the best of Executive’s ability, experience
and talents and to devote to Company all of Executive’s undivided working time,
attention and efforts. During employment with Company, Executive agrees not to
hold employment, ownership, directorship or any interest whatsoever in any
competing business, entity or enterprise. Executive’s duties include reasonable
business travel, either as necessary to meet the job or as directed by Company.

 

1



--------------------------------------------------------------------------------

5. Conditions of Employment

Executive agrees to the terms and conditions contained in this Agreement, the
Company’s employee handbook, and other Company policies as they may be changed
by Company in its sole discretion from time to time.

 

6. Salary

The Executive’s current base salary shall be per annum, paid bi-weekly on
regularly scheduled payroll dates. The Executive’s base salary shall be reviewed
annually at the end of each calendar year and may be adjusted by the Company in
accordance with the Company’s compensation policies, overall financial condition
and other business factors.

 

7. Conflicts of Interest

Executive agrees to avoid actual or potential conflicts of interest with
Company’s business. In this regard, Executive agrees (1) not to solicit, offer,
or accept any gifts, gratuities, bribes, or other financial benefit in excess of
$100.00 from actual or prospective customers, vendors, suppliers, or
competitors; and (2) not to have, either directly or indirectly through
Executive’s family, financial interests in competing or supplying companies
which could affect Executive’s duties to Company. When issues of potential
conflict arise, Executive agrees to immediately discuss them with Company’s
President/CEO.

 

8. Contributions.

Executive agrees not to offer or provide the contribution of labor, materials,
or inventory for charity, civil, social, or community use or service, outside
the normal course of day to day operating practices, without the prior written
approval of the President/CEO.

 

9. Benefits

The Executive shall be eligible to participate in the following incentive
compensation, retirement and benefits plans as such plans may exist from time to
time and any replacements or variations thereof (collectively, the “Compensation
and Benefits Plans”) which are offered to similarly situated executives:

 

  9.1 The Company’s Annual Bonus Program;

 

  9.2 The Company’s Nonelective Bonus Deferral Program;

 

  9.3 The Company’s Long-term Incentive Plan;

 

  9.4 The Company’s Employee Stock Purchase Plan;

 

  9.5 The Company’s Non-Qualified Management Deferred Compensation Plan;

 

  9.6 The Company’s 401(k) and Cash Balance Retirement Plans; and

 

2



--------------------------------------------------------------------------------

  9.7 The Company’s Employees’ Welfare Benefit Plans

Nothing in this Agreement shall obligate the Company to continue the
Compensation and Benefit Plans, or to continue them in their current forms. The
Company may terminate, modify or amend the Compensation and Benefit Plans at any
time or from time to time in accordance with the terms and provisions of such
plans and applicable law.

 

10. Business Expense Reimbursement

The Company shall reimburse the Executive for reasonable business-related
expenses properly and reasonably incurred by the Executive in connection with
the performance of the Executive’s duties, subject to such expenses being
properly claimed and substantiated in accordance with Company policies in force
from time to time.

 

11. Vacation and Holidays

The Executive shall be entitled to paid vacation and paid holidays in accordance
with Company policies in force from time to time.

 

12. Termination of Employment

 

  12.1 The Company may terminate the Executive’s employment by giving written
notice of termination to the Executive at any time, with or without “Good Cause”
(as defined below).

 

  12.2 The Executive may voluntarily terminate employment at any time, with or
without cause, by giving 60 days written notice of termination to the Company.

 

  12.3 If the Company terminates the Executive’s employment without Good Cause,
the Executive shall be entitled to be paid the following subject to certain
conditions:

a) An amount equal to the Executive’s current base salary at the time of
termination as a “Severance Payment” if the Executive executes and returns the
Company’s “Separation Agreement and General Release.” The Severance Payment
shall be paid in 26 equal installments, commencing on the first regular payroll
date which occurs after the effective date of termination in accordance with the
Company’s payroll schedule and occurring after (and only if) the Executive has
executed and returned the Company’s then current “Separation Agreement and
General Release.”

b) In addition to the Severance Payment, the Company shall pay the applicable
COBRA premiums for Executive and eligible dependents enrolled (if any) in any
then existing Welfare Benefit Plans which are group health plans (the “COBRA”
Benefit”), commencing on the effective date of termination through the earlier
of (i) one year from the date of termination or (ii) the date that EMPLOYEE
becomes eligible for health insurance coverage under another group health
insurance program, if the Executive has executed and returned the Company’s
“Separation Agreement and General Release.” Executive agrees to promptly notify
the COMPANY in writing if the Executive becomes eligible for health insurance
coverage under another group health insurance program.

 

3



--------------------------------------------------------------------------------

c) Notwithstanding the fact that the Executive may not be employed by the
Company on the date that the Executive would otherwise be eligible to receive
the Executive’s annual bonus payment under the Company’s Annual Bonus Program
for the performance period(s) prior to the effective date of termination, the
Company will include the Executive in the Annual Bonus Program and calculate a
bonus payout pursuant to the Annual Bonus Program plan matrix which will then be
prorated based on the number of days that the Executive was employed by the
Company in the applicable performance period(s). Any bonus payment described
herein will be made to the Executive on the date that the Company pays other
employees under the Annual Bonus Program.

In the event that the financial targets identified in the Executive’s Annual
Bonus Program plan have not been formalized or are unable to be determined, the
Executive’s overall Annual Bonus Plan Attainment as a percent of the Executive’s
Annual Bonus Opportunity will be calculated for each of the prior three
completed or annualized partially completed performance periods the Executive
was employed by the Company, then averaged to establish a Projected Annual Bonus
Plan Attainment Percentage. If Executive does not have three years of bonus
history, the Projected Annual Bonus Plan Attainment Percentage will be equal to
the Taylor Morrison NA Corporate bonus percentage attained for same three year
period. The Executive’s current Annual Bonus Plan Opportunity will be multiplied
by the Projected Annual Bonus Plan Attainment Percentage to calculate a bonus
payout which will then be prorated based on the number of days that the
Executive was employed by the Company in the applicable performance period.

Issuance of this negotiated bonus payment to which Executive otherwise would not
be entitled requires that the Executive execute and return the “Separation
Agreement and General Release” described herein.

d) Any unpaid salary for time worked and accrued vacation pay shall be paid
promptly after the Executive’s termination of employment.

 

  12.4 If the Executive voluntarily resigns or is terminated by the Company for
Good Cause, the Executive shall not be entitled to the Severance Payment, COBRA
Benefit or Annual Bonus Program, but shall only be entitled to be paid any
unpaid salary for time worked and accrued vacation pay through the date of
termination. Such unpaid salary and accrued vacation, if any, shall be paid
promptly after the Executive’s termination.

Notwithstanding the foregoing, in the event of a Change in Control, as
hereinafter defined, combined with either (a) the Executive’s organizational
level, scope of duties and responsibilities, or total compensation being
materially changed, or (b) the Executive’s offices being moved more than 50
miles from their current assigned location, then the Executive may, by written
notice to the Company within 30 days of the occurrence of (a) or (b), terminate
this Agreement, in which case the Executive shall receive the Severance Payment
specified in 12.3(a), COBRA benefit specified in 12.3(b), and the Annual Bonus
payment specified in 12.3(c) upon execution of the Company’s “Separation
Agreement and General Release”. “Change in Control” shall mean (i) the sale of
all or substantially all of the assets of Taylor Morrison, Inc. (the “Direct

 

4



--------------------------------------------------------------------------------

Employer”), (ii) the sale of over 50% of the voting stock in the Direct Employer
or any entity indirectly or directly controlling the Direct Employer, (iii) the
merger of the Direct Employer or any entity indirectly or directly controlling
the Direct Employer.

 

  12.5 Except as specifically set forth in this Agreement, nothing in this
Agreement is intended to affect either the Company’s or the Executive’s rights
and obligations under the Compensation and Benefit Plans in the event of the
Executive’s termination of employment, and the terms and provisions of the
Compensation and Benefit Plans shall control in the event of the Executive’s
termination.

 

  12.6 The payment of any Severance Payment specified in 12.3(a), COBRA benefit
specified in 12.3(b), and the Annual Bonus payment specified in 12.3(c) to the
Executive upon termination of the Executive’s employment (no matter the cause)
shall be conditioned upon execution by the Executive of a general release
(“Separation Agreement and General Release”), in such form as the Company may
reasonably require, of any and all claims against the Company (and their
respective officers, directors and employees) arising out of or relating to the
executive’s employment with the Company and/or the termination thereof.

 

  12.7 The term “Good Cause” shall mean the occurrence of any of the following
by the Executive: (i) Executive is convicted of, pleads guilty to, or confesses
to any felony or any act of fraud, theft, misappropriation or embezzlement;
(ii) any act or omission by Executive involving malfeasance, negligence, or
intentional failure in the performance of Executive’s duties to the Company and,
within five (5) days after written notice from the Company of any such act or
omission, Executive has not corrected such act or omission; or (iii) Executive
otherwise fails to comply with the terms of this Agreement or deviates from any
written policies, directives of the Board of Directors, employee handbook, or
rules of conduct, including without limitation, the Company’s drug and alcohol
and no harassment policies, as the Company may change such policies from time to
time.

 

  12.8 All payments made to the Executive under this Agreement and/or the
Compensation and Benefit Plans are subject to applicable withholding as required
by law.

 

  12.9 The Executive agrees that the Company may offset any monies due or owing
to the Company from the Executive against any payments due to the Executive
under this Agreement or the Compensation and Benefit Plans.

 

  12.10 In the event that the Executive breaches any of the provisions of this
Agreement, the Executive agrees that the Company, without limiting any other
rights or remedies that it may have under the law, may cease making any further
payments of any type (Severance, COBRA or Annual Bonus Program) which may be due
to be paid.

 

13. Proprietary and Confidential Information

Executive acknowledges that in the course of employment, Executive has or will
have access to and obtained or will obtain knowledge of trade secrets and/or
confidential information relating to the Company’s business. Confidential
information means information which is treated by the

 

5



--------------------------------------------------------------------------------

Company as confidential and which is of value to the Company because it has not
been made generally available to the public or to competitors of the Company
(other than by fault of Executive), and includes but is not limited to such
information related to the Company’s methods of operation and sales, current and
future development, expansion or contraction plans of the Company, information
concerning personnel assignments and personnel matters, and any other
information relating to the Company’s business that is treated by the Company as
confidential. Executive agrees that during employment with the Company and for a
period of two (2) years following the termination of said employment, Executive
shall not, other than on behalf of the Company, divulge or make use of any
confidential information of the Company directly, indirectly, personally, or on
behalf of any other person, business, corporation or entity. This covenant is
not intended to and does not limit in any way Executive’s duties and obligations
to the Company under statutory or case law not to disclose or make personal use
of such information or any trade secret information of the Company.

 

14. Non-Solicitation of the Customers and Suppliers

Executive agrees that the Company’s relationships with its Customers and
Suppliers are solely the assets and property of the Company. Executive agrees
that for a period of two (2) years following termination of Executive’s
employment with the Company for any reason, Executive shall not directly or
through others solicit or attempt to solicit any of the Company’s Customers
and/or Suppliers for the purpose of providing products or services competitive
to those offered by the Company. This restriction applies only to those
Customers and/or Suppliers with whom Executive had material contact on behalf of
the Company. “Material contact” means: (i) direct personal contact with a
Supplier or Customer for the purpose of, respectively, purchasing real estate,
materials or services for use by the Company or selling the Company’s real
estate, products or services to Customers or (ii) any direct supervision of
direct personal contacts other employees of the Company may have with Suppliers
and/or Customers. Customers and Suppliers are those Customers or Suppliers with
whom Executive had material contact within one (1) year prior to the termination
of Executive’s employment with the Company. The terms Customer and Supplier
shall also include prospective Customers and Suppliers of the Company.
“Customers and Suppliers” does not include any of the companies listed on
Exhibit A which is incorporated into this agreement.

 

15. Non-Solicitation of the Company Employees

Executive agrees that Company has invested substantial time and effort in
assembling and training its present staff of personnel. Accordingly, Executive
agrees that for a period of two (2) years from the date of termination,
Executive will not directly or indirectly induce or solicit or seek to induce or
solicit on behalf of Executive or other persons or entities, any of the
Company’s employees to leave employment with the Company if said employee was
employed by the Company during the last six (6) months of the Executive’s
employment.

 

16. Other Employment After Termination.

Executive acknowledges and represents that Executive has substantial experience
and knowledge such that Executive can readily obtain subsequent employment which
does not violate this Agreement. Executive also agrees that Company may notify
any future employer of Executive

 

6



--------------------------------------------------------------------------------

or any prospective future employer of Executive as to the existence and
provisions of this Agreement and Company’s intention to enforce its rights
hereunder.

 

17. Notices

All notices and other communications given pursuant to the terms of this
Agreement shall be in writing and shall be given by personal delivery or by
recognized overnight courier or certified mail: (1) to the Executive at the
Executive’s address as shown in the Company’s records; or (2) the Company at its
principal office in the State of Arizona (or such other office as may be
confirmed by the Company from time to time) to the attention of the Company’s
President and Chief Executive Officer.

 

18. Company Property

All equipment, computers, notebooks, documents, memoranda, reports, photographs,
files, books, correspondence, employee or other lists, calendars, card files,
Rolodexes, and all other written, electronic, and graphic records affecting or
relating to the business of Company and its employees, regardless of the medium
in which such information is stored, shall be and remain the sole and exclusive
property of Company. Executive agrees not to remove any things or documents from
Company premises at any time unless those things or documents are necessary to
those duties which the Executive must perform outside of Company premises.
Executive shall not participate in any way with either the sale or the removal
from Company-controlled premises of any materials, equipment, tools, labor,
computer software, corporate forms, information, data, manuals or any other
Company property, without the prior written approval of the President/CEO. In
the event of termination of employment with Company for any reason, Executive
shall promptly deliver to Company all equipment, computers, including laptop
computers, notebooks, documents, memoranda, reports, photographs, files, books,
correspondence, employee or other lists, calendars, card files, Rolodexes, and
all other written, electronic, and graphic records relating to Company’s
business, which are or have been in the possession or under control of
Executive. Executive shall not maintain any copy or other reproduction
whatsoever of any of the items described in this section after the termination
of such employment.

 

19. Arbitration

The parties understand and agree that any claim of any nature whatsoever,
including those arising out of or connected with Executive’s employment with
Company, including but not limited to wrongful termination, breach of contract,
defamation, and claims of discrimination (including age, disability, sex,
religion, national origin, race, color, etc.), harassment or retaliation whether
under federal, state or local laws, regulations, or Executive Orders, common
law, or in equity, shall be decided by submission to final and binding
arbitration. The arbitrator shall be a retired or former state or federal court
judge. The parties further agree that the performance of Executive’s duties as
contemplated by this employment agreement involves commerce. This arbitration
provision shall be governed by the Federal Arbitration Act. The arbitrator shall
apply the law (including applicable filing limitations periods and exhaustion of
administrative remedies) to the same extent, and with same force and effect as
would an Arizona court or a federal court sitting in Arizona. The arbitration
shall be pursuant to rules and procedures hereafter adapted by Company, and
failing such adoption, the Federal Rules of Civil Procedure. Judgment shall be
final upon the award rendered by the arbitrator and may be

 

7



--------------------------------------------------------------------------------

entered in any court having jurisdiction thereof. The parties further understand
and agree that actions seeking temporary injunctions are hereby excluded from
arbitration and, therefore, may be sought in a court of appropriate jurisdiction
without resort to arbitration, even though resolution of the underlying claim
must be submitted to arbitration.

 

Employee Signature:

/s/ Darrell C. Sherman

 

20. Remedies

Executive agrees that should a breach of any portion of this Agreement be
asserted by Company, Company shall be entitled to cease immediately any
outstanding payments due to Executive under this Agreement. Prior to ccasing any
such payments, Company will provide written notice to Executive and allow
Executive five (5) calendar days from date of such notice to cure the breach.
Executive also agrees that Executive’s covenants contained in this Agreement are
the essence of this Agreement; that each such covenant is reasonable and
necessary to protect the business, interests and properties of Company; and that
irreparable loss and damage will be suffered by Company should Executive breach
any of the covenants. Therefore, Executive agrees and consents that, in addition
to all the remedies provided at law or in equity, Company shall be entitled to a
temporary restraining order and temporary and permanent injunctions to prevent a
breach or contemplated breach of any of the covenants. The Parties agree that
all remedies available to the Parties shall be cumulative and that the Parties
shall be entitled to collect separate damages for each covenant or restriction
breached. Executive acknowledges that should Executive violate any of the
covenants of this Agreement, it will be difficult to determine the resulting
damages to Company and that monetary damages would not be adequate in any event.
In addition to any other remedies it may have, Company shall be entitled to
temporary and permanent injunctive relief without the necessity of proving
actual damage Executive shall indemnify Company for all costs, expenses,
liabilities, and damages, in connection with Company’s response to any breach by
Executive of any provision of this Agreement. Executive shall be liable to pay
all costs, including without limitation, reasonable attorneys’ fees, which
Company may incur in enforcing, to any extent, the provisions of this Agreement,
whether or not litigation is actually commenced and including litigation of any
appeal taken or defended by Company in an action to enforce this Agreement.
Company may elect to seek one or more of these remedies at its sole discretion
on a case-by-case basis. Failure to seek any or all remedies in one case does
not restrict Company from seeking any remedies in another situation. Such an
action by Company shall not constitute a waiver of any of its rights.

 

21. Miscellaneous

 

  21.1 In the event any portion of this Agreement is held to be invalid, void or
unenforceable by an arbitrator or a final judgment of any court of competent
jurisdiction, such portion of the Agreement shall be deemed severed and the
remaining parts of this Agreement shall remain in full force and effect. The
waiver by either party of any breach of any provision of the Agreement, or of
the right to enforce any provision of the Agreement, shall not operate of be
construed as a waiver of any subsequent breach or right of enforcement.

 

  21.2 This Agreement shall be governed and construed in accordance with the
laws of the State of Arizona, and the proper venue for any dispute hereunder
shall be the state or federal court (as applicable) in the county of the Direct
Employer’s principal office in the State of Arizona.

 

8



--------------------------------------------------------------------------------

  21.3 This Agreement contains the entire agreement between the parties relating
to its subject matter and supersedes all prior or contemporaneous agreements,
understandings and representations, oral or written. No modification or
amendment to this Agreement shall be valid unless the same is in writing and
signed by both parties to this Agreement.

 

  21.4 This Agreement shall be binding upon and inure to the benefit of the
Executive and the Company and, as applicable, their respective legal
representatives, heirs, successors and assigns.

This Agreement has been executed on the dates set forth below, effective as of
February 1, 2011.

 

Date: February 1, 2011

THE EXECUTIVE:

/s/ Darrell C. Sherman

THE COMPANY: TAYLOR MORRISON, INC., a Delaware corporation By:

/s/ Sherlyl D. Palmer

Name: Sherlyl D. Palmer Title: President and Chief Executive Officer

 

9



--------------------------------------------------------------------------------

Exhibit A

Companies not included in the definition of “Customers and/or Suppliers:”

 

10